DETAILED ACTION
Claims 1-4 and 7-19 are pending.
Claims 13, 17, and 19 have been withdrawn and have not been fully examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claim 1 (and similarly claim 14), applicant claims “wherein at least two of the plurality of vector elements in the partition take different values to each other”.  Per a Google search, “different…to” appears to be used in British English, which is permitted via MPEP 608.01.  Based on this and applicant pointing to FIGs.3 and 9 for support, claims 1 and 14 are interpreted to set forth a capability of at least one vector element in a given partition having a value different from another vector element in the given partition. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, applicant now claims that each encoding of the instruction constrains all partitions other than a first or last to have the same number of elements.  However, it appears that there would be some encodings that do not constrain in such a manner.  For instance, in FIG.3, if the partition selected were instead “hgf” (size 3), and the output were |---|gf|hgf|, an operation covered by claim 1, no partitions have the same size, let alone multiple partitions other than a first or last, as required by claim 4 (there are only first and last partitions (gf and hgf)).  The examiner believes that there are many example encodings of an instruction of claim 1 that would not include the constraints of claim 4.  As such, the examiner asserts that it is new matter to now claim that each encoding of the instruction of claim 1 has such constraints.  There may be many encodings that constrain as set forth in claim 4, but applicant did not appear to possess an invention where all encodings of the instruction of claim 1 constrain as claimed in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., U.S. Patent Application Publication No. 2015/0019838 A1 (herein referred to as Anderson, the corresponding U.S. Patent of which was previously cited by the examiner).
Referring to claim 1, Anderson has taught an apparatus (FIGs.3-4 and paragraph [0069], C7x DSP) comprising:
a) processing circuitry to perform vector processing operations on vectors comprising a plurality of vector elements (FIGs.3-4, 310, 420, which perform vector operations on vector elements (FIG.17)); and
b) an instruction decoder to decode program instructions to control the processing circuitry to perform the vector processing operations (FIG.11, 1122-1123, and note that decoding of the instructions in FIG.17 is inherent so as to instruct the processing circuitry to perform the appropriate operation corresponding to the instructions);
c) wherein in response to a replicate partition instruction (see FIG.17.  Under a first interpretation, note the word (W) version of VLDDUP, referred to as VLDDUP*W (the * representing the number of elements).  Under a second interpretation, the instruction is simply VLDDUP, not specifically the W version) specifying partition information defining positions of a plurality of partitions with a variable number of vector elements within a result vector (from FIG.17, under the first interpretation, the VLDDUP*W instruction includes partition information (2, 4, or 8, which immediately precedes the ‘W’) that defines positions of partitions with a variable number of elements.  For example, when the partition information is ‘2’, two partitions with three elements (210) are defined in the little endian result at starting positions 0 and 4 (0 being the rightmost element, and 4 being the 5th rightmost element).  When the partition information is instead ‘4’, two partitions with two elements (10) are defined in the little endian result at positions 0 and 4.  When the partition is instead ‘8’, the same partitions set forth above can be said to be defined.  In any case, note that any permutation of partitions or sub-partitions (which are just partitions) can be said to be defined (e.g. the instruction can be seen as defining only 4-element partitions, or defining 2-element partitions, or defining 3-element partitions.  The latter is the focus of this rejection.  Under the second interpretation, the partition information comprises the last two characters of the mnemonic (e.g. 2W, 4D, 8W, etc.).  For similar reasons as above, this information defines various partition sizes.  For instance, for ‘4D’, there are 7-element partitions (6543210) separated by one element (7)), each partition comprising at least one vector element of the result vector and at least one partition comprising a plurality of adjacent vector elements of the result vector (again, see the example above), the instruction decoder is configured to control the processing circuitry to generate the result vector in which each partition having more than one vector element comprises values corresponding to a sequence of vector elements of a source vector starting or ending at a selected vector element position (again, see the example above and FIG.17.  Regardless of interpretation, each multi-element partition includes a sequence of elements from the source starting with selected element 0), wherein each encoding of the partition information which specifies the at least one partition comprising the plurality of adjacent vector elements constrains the selected vector element position to be the same for each of the plurality of partitions (each multi-element partition is constrained to start at the same element position (0)); and
d) wherein the replicate partition instruction is capable of specifying at least one given partition comprising a given plurality of adjacent vector elements of the result vector wherein at least two of the given plurality of adjacent vector elements in said at least one given partition take different values to each other (again, see the examples above and FIG.17.  Each partition has different elements (e.g. 0, 1, 2, etc.));
e) wherein at least one encoding of the partition information is capable of defining at least one partition having a number of vector elements other than a power of 2 (from the examples above, when the encoding of the partition information is ‘2’, 3-element partitions are defined.  When the encoding of the partition information is ‘4D’ (under the second interpretation), 7-element partitions are defined).
Referring to claim 2, Anderson has taught the apparatus according to claim 1, wherein the partition information comprises partition mask information comprising at least one marker bit identifying the start or end of a partition within the result vector (the partition information indicates the end of the last partition of the result.  For instance, when the partition information is ‘2’, this indicates that the 3-element partition (210) ends at the 3rd and 7th elements from the right of the result).
Referring to claim 3, Anderson has taught the apparatus according to claim 1, wherein the partition information comprises partition size information indicative of a number of vector elements per partition (under the second interpretation, the partition information dictates the number of elements per partition.  For instance, 8W indicates four elements per partition (comprising 3-element sub-partitions).  However, 4D indicates eight elements per partition (comprising 7-element sub-partitions)).
Referring to claim 4, Anderson has taught the apparatus according to claim 3, wherein each encoding of the replicate partition instruction constrains all partitions other than a first or last partition to have the same number of vector elements (all partitions in FIG.17 are the same size (for instance, a 3-element partition is replicated, or a 7-element partition is replicated.  Thus, each encoding constrains all middle partitions to be the same size.  For instance, in the bottom row of FIG/17, the partition 210 appears eight times and always includes three elements.  Thus, all partitions other than the first or last have the same number of elements).
Referring to claim 7, Anderson has taught the apparatus according to claim 1, wherein the replicate partition instruction specifies element selection information indicative of which vector element position is said selected vector element position (every partition begins with the same element (assuming the same endian mode).  For instance, when little endian is used, the instruction always specifies element 0 as the selected element position.  This selection is inherently indicated via the instruction’s opcode).
Referring to claim 8, Anderson has taught the apparatus according to claim 1, wherein in response to the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to generate the result vector in which, for any of said plurality of partitions comprising a single vector element, said single vector element comprises a value corresponding to said selected vector element position (from FIG.17, as each partition starts with element 0 and element 0 is a single vector element corresponding to the selected vector element position.  The examiner recommends inserting --only-- after “comprising” (in line 3), or replacing “comprising” with --consisting of-- ).
Referring to claim 9, Anderson has taught the apparatus according to claim 1, wherein the replicate partition instruction specifies active portion information defining an active portion of the result vector comprising said plurality of partitions; wherein in response to the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to generate the result vector in which at least one vector element outside the active portion has a predetermined value or a value of a corresponding vector element of a destination register for storing the result vector (see FIG.17.  The bottom row shows a version of the instruction that indicates the entire output is active (meaning that the same repeated partition consumes all elements of the output).  However, the 2nd to last row only shows the right half of the output being active (including the repeated 01 partition), where the left half is set to include a predetermined value).
Referring to claim 10, Anderson has taught the apparatus according to claim 9, wherein the replicate partition instruction specifies a single control value identifying both the partition information and the active portion information (see FIG.17.  The same value (2, 4, and 8 under the first interpretation) indicates both the partition information and active portion.  Similarly, under the second interpretation, the elements and type form a single control value to indicate partition information and active portion).
Claim 14 is rejected for similar reasons as claim 1.
Referring to claim 16, Anderson has taught the apparatus according to claim 1, wherein said values corresponding to the sequence of vector elements comprise data values represented by the sequence of vector elements of the source vector (see FIG.17).
Referring to claim 18, Anderson has taught the apparatus according to claim 1, wherein the source vector is specified as an operand of the replicate partition instruction (this is inherent.  One way or another, the vector in FIG.17 is specified by the instruction, either explicitly (through register or memory address identification) or implicitly (e.g. even if the instruction looks to the same location for the vector every time, and, thus, the location would not have to be specified by the instruction, the opcode still identifies the vector in that location is to be used and, thus, it is identified as an operand of the instruction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of the examiner’s taking of Official Notice.
Referring to claim 11, Anderson has taught the apparatus according to claim 1, to generate the result vector in which each partition having more than one vector element comprises said data values of the sequence of vector elements of the source vector starting or ending at a selected vector element position (again, see the examples in the rejection of claim 1, and FIG.17).  Anderson has not taught wherein in response to a source-transforming form of the replicate partition instruction specifying a source register storing the source vector, the instruction decoder is configured to control the processing circuitry perform the aforementioned generation.  In other words, Anderson has not explicitly taught that the source vector is in a source register.  However, vector shuffle/permutation operations are known to be performed on a vector in a register (previously-cited Chennupaty and Debes are examples of this).  Register storage allows for fast access to data to be operated on/manipulated.  As such, to speed up operation by allowing for fast retrieval of data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that the instruction specifies a source register storing the vector shown in the top row in FIG.17.
Referring to claim 15, Anderson has taught the apparatus according to claim 1, but has not taught a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.  However, a virtual machine program stored on a medium is known in the art.  When executed, it allows one to emulate a particular environment within another environment.  This allows, for instance, one physical computer to be used in place of a separate physical computer for each desired environment, which could save cost and space.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include a non-transitory computer-readable storage medium storing a virtual machine program for controlling a computer to provide an instruction execution environment corresponding to the apparatus of claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Debes et al., U.S. Patent Application Publication No. 2004/0054878 (herein referred to as Debes).
Referring to claim 12, Anderson has taught the apparatus according to claim 1, to generate the result vector in which each partition having more than one vector element comprises said data values of the sequence of vector elements of the source vector starting or ending at a selected vector element position (again, see the examples in the rejection of claim 1).  Anderson has not taught wherein in response to a load-replicate form of the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to load at least part of the source vector from a data store and perform the aforementioned generation of the result vector.  However, Debes has taught shuffling/permuting where the source may be either a memory location, from which data is loaded.  See paragraph [0084].  This allows for increased flexibility in that a shuffle can be performed on memory operands as opposed to only register operands.  By allowing a shuffle to be performed directly on data from main memory, the processor avoids having to first load the value from memory into a register that would then act as a source register in a subsequent permute.  In other words, an extra step could be avoided if the data to be permuted is in main memory (the register file has limited space).  As a result, to efficiently and flexibly allow a shuffle/permute directly from memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson such that, wherein in response to a load-replicate form of the replicate partition instruction, the instruction decoder is configured to control the processing circuitry to load at least part of the source vector from a data store and perform the aforementioned generation of the result vector.

Response to Arguments
On page 9 of applicant’s response, applicant argues that Anderson only sets forth partition sizes of 1, 2, 4, and 8, respectively, and, thus, Anderson, does not disclose at least one partition having a number of vector elements other than a power of 2.
While the examiner agrees that such partition sizes are defined, replicating a large partition includes replicating smaller partitions therein.  For example, with VLDDUP2W, applicant’s interpretation that the rightmost four elements (3210) of the input are selected and replicated in the output is correct.  However, it would also be correct to say that VLDDUP2W selects a 3-element partition (210) and places it in the output at elements 0 and 4, and selects a 1-element partition (3), and places it in the output at elements 3 and 7.  As such, this instruction defines a 3-element partition that does not have a size equal to a power of 2.  Similarly, VLDDUP4D can be said to define a 7-element partition (6543210) which is replicated multiple times in the output along with a 1-element partition (7). 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka, 2004/0068642, has taught an instruction (FIG.78) that selects each result field of a vector register Rc to be any of a number of source elements a1-b4 based on selection information Rx.  Any result could be created, and extend this to work with larger inputs/outputs with more fields would be trivial.
Chen, 2004/0133617, has taught a shuffle instruction that selects at least one partition in an input and replicates it in an output (see FIGs.14a-15).
Thornton, 2007/0106882, has taught a permute instruction that may indicate word permutation on byte-size elements, which causes a group/partition of bytes to be selected (FIG.8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183